        Case 1:19-cv-06715 Document 1 Filed 11/27/19 Page 1 of 4 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------·    ·---------------X
U.S.W.U. LOCAL 74 WELFARE FUND,
by one of its Trustees SAL ALLADEEN,
                                                                     19 Civ.
                          Plaintiff,

                 -against-                                           COMPLAINT

THE LUTHERAN ALL FAITHS CEJ\11ETERY,

                          Defendant.
----------------------------------------------------- · --X
        PlaintiffU.S.W.U. LOCAL 74 WELFARE FUND, by one of its Trustees SAL

ALLADEEN, by its attorneys, O'DWYER & BERNSTIEN, LLP, complaining of defendant

THE LUTHERAN ALL FAITHS CEMETERY, alleges the following:

                                         NATURE OF ACTION

        1.       This is an action arising under the Employee Retirement Income

Security Act of 1974 ("ERISA''); 29 U.S.C. §1001 , et seq., and the Labor Management

Relations Act of 1947 ("LMRA"), 29 U.S.C. §152 et seq., to compel defendant make benefit

fund contributions on behalf of its employees in accordance with applicable law, governing

trust fund documents, and collective bargaining agreements and extensions thereof.

                                            JURJSDICTION

        2.       Jurisdiction over this action is confe11"ed upon this Court by Sections

502(a)(3), 502(e), and 502(t) ofERISA, 29 U.S.C. Sections 1132 (a)(3), (e), and (:f).

                                                 VENUE

        3.       Venue is proper in this district pursuant to BRISA Section 502(e)(l), 29

U.S.C. §] 132(e)(l), in that the Plaintiff benefit plans are administered in this District.
       Case 1:19-cv-06715 Document 1 Filed 11/27/19 Page 2 of 4 PageID #: 2




                                           PARTIES

       4.      At all times relevant herein, the U.S. W.U. LOCAL 74 WELFARE FUND

(hereinaft er "the WELFARE FUND"); was a jointly trusteed employee benefit plan within

the meaning of Sections (3)(1), (2), and (3) ofERISA and §502(d)(l) ofERISA, 29 U.S.C.

§§1002(1), (2), (3) and ll32(d)(l). Sal Alladeen is a Trustee of the WELFARE FUND and

appears in his representative capacity.

       5.      At all times relevant herein, the WELFARE FUND had its principal place of

business at 36-36 33 rd Street, Long Island City; New York 11106.

       6.      Upon information and belief, Defendant THE LUTHERAN ALL FAITHS

CEMETERY ("ALL FAITHS"), was a New York not for profit corporation operating a

cemetery with principal executive offices located at 67-29 Metropolitan Avenue, Middle

Village, New York 11379.

       7.      At all times relevant herein, ALL FAITHS was an employer in an industry

affecting commerce within the meaning ofERISA §§(3)(5), (11), and (12), 29 U.S.C.

§§1002 (5), (I 1), and (12).

       8.      At all times relevant herein, ALL FAITHS employed workers who are

represented by Local 74, United Service Workers Union, IUJAT ("Local 74"), for collective

bargaining purposes (said workers referred to herein as "Local 74 bargaining unit workers") .

       9.      At all times relevant herein, there were in force and effect collective

bargaining agreements and extensions thereof by and between Local 74 and ALL FAITHS,

establishing terms and conditions of employment of Local 74 bargaining unit workers,

including that ALL FAITHS is required to make monthly contributions in specified amounts

to the WELFARE FUND on behalf of covered employees.

                                                2
        Case 1:19-cv-06715 Document 1 Filed 11/27/19 Page 3 of 4 PageID #: 3




        10.      At all times relevant herein, there were in force and effect Trust Agreements

establishing the Plaintiffs with which ALL FAITHS is required to comply.

        11.     At all times relevant herein, there were in force and effect delinquent

contribution collections policies adopted by the WELFARE FUND with which ALL

F AITI-IS is required to comply.

        12.     At all times relevant herein there were in force and effect Trustee resolutions

of the WELFARE FUND with which ALL FAITHS was required to comply by virtue of the

Trust Agreements of the Plaintiffs, among other documents, and applicable law.

                                            COUNT!

        13.     Plaintiff repeats the allegations of the preceding paragraphs of the complaint

as if set forth in full hereat.

        14.     Despite due demand therefor, ALL FAITHS has failed and/or refused to make

required contributions to the WELFARE FUND for various months, including July, August,

September, October, 2019, in the sum of $63,060, not including interest.

        15.     Upon information and belief~ the failure and/or refusal of ALL FAITHS to

make required contributions to the WELFRE FUND for covered employees will continue so

that the foregoing delinquency wi 11 increase between the date hereof and the time that

judgment enters.

        16.     The failure and/or refusal by ALL FAITHS to make such required

contributions to the WELFARE FUND is a violation of the collective bargaining agreement,

the Agreement of Declaration of Trust, and ofERJSA, including but not limited to Sections

502 and 515, 29 U.S.C. §§ 1132 and 1145.



                                                3
       Case 1:19-cv-06715 Document 1 Filed 11/27/19 Page 4 of 4 PageID #: 4




       17.     By reason of the foregoing, the WELFARE FUND is entitled to judgment for

the principal amount of the contributions due and owing as of the date judgment enters,

together with interest, past due interest, liquidated damages, and attorneys' fees and costs.

       WHEREFORE, Plaintiff demands judgment against ALL FAITHS as follows:

       (a)    awarding judgment to the WELFARE FUND in the sum of $63,060, or such

              larger sum as may due and owing as and for the principal amount of unpaid

              contributions;

       (b)    interest on the principal amount of the contributions found to be due and

              owing from the date due unti I the date paid at the rate of 10% per year,

              compounded;

       ( c)   liquidate damages of 20% of the principal sum of the contributions found to be

              due and owing;

       (d)    awarding Plaintiff's attorneys' fees, costs and expenses of this action; and

       ( e)   such other and different relief as the Court deems proper and just.

Dated: New York, New York
       November 25, 2019
                                            Yours, etc.,




                                    By:
                                            GAR)ls- L VE            0S9287)
                                           ZACHARY HARKIN (ZH0620)
                                           Attorneys for Plaintiff
                                            45 Broadway, Suite 2430
                                            New York, New York 10006
                                            (212) 571~7100
                                            gsi Ivern1an@odblaw.com
                                            zharkin@odblaw.c.:0111


                                               4
